Name: Council Implementing Decision (CFSP) 2018/819 of 1 June 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  civil law
 Date Published: 2018-06-04

 4.6.2018 EN Official Journal of the European Union L 137/25 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/819 of 1 June 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 23 May 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of an entity subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 1 June 2018. For the Council The President E. ZAHARIEVA (1) OJ L 141, 28.5.2016, p. 79. ANNEX In Annex I to Decision (CFSP) 2016/849, entry 74 under the heading B. Entities is replaced by the following: 74. WEIHAI WORLD-SHIPPING FREIGHT 419-201, Tongyi Lu, Huancui Qu, Weihai, Shandong 264200, China 30.3.2018 Ship and commercial manager of the XIN GUANG HAI, a vessel that on loaded coal at Taean, DPRK on October 27, 2017 and had an ETA of November 14, 2017 to Cam Pha, Vietnam, but it did not arrive.